BRYAN, Judge,
concurring specially.
I write specially to note that I believe that the particular circumstances of this case demand attention by our legislature. As Justice Murdock noted in his dissent to the Supreme Court’s opinion in this case: “[I]f such a change of course is to be had, the legislature is the deliberative body that should balance the various interests at issue and make the determination of how best to proceed, rather than [the Supreme] *1146Court.” Ex parte M.D.C., 39 So.3d 1117, 1144 (Ala.2009) (Murdock, J., dissenting).